 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9   GARETH PERRY,                                          Case No. 1:20-cv-00356-EPG (PC)
10                   Plaintiff,                             ORDER FOR PLAINTIFF TO SHOW
                                                            CAUSE WHY THIS ACTION SHOULD
11         v.                                               NOT BE DISMISSED WITHOUT
                                                            PREJUDICE FOR FAILURE TO EXHAUST
12   C. CERVANTES, et al.,
                                                            THIRTY-DAY DEADLINE
13                  Defendants.
14             Gareth Perry (“Plaintiff”) is a federal prisoner proceeding pro se in this civil rights
15   action.
16             It appears from the face of the complaint that Plaintiff did not exhaust his available
17   administrative remedies before filing this action. Accordingly, the Court will order Plaintiff to
18   file a response within 30 days, explaining why this action should not be dismissed for failure to
19   exhaust administrative remedies. Such dismissal would be without prejudice, so that Plaintiff
20   may refile the case once he has exhausted the available administrative remedies (if it is still
21   possible to do so).
22   I.        LEGAL STANDARDS
23             Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
24   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any
25   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
26   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
27             The United States Court of Appeals for the Ninth Circuit has summarized the
28   regulations governing the federal Bureau of Prisons’ (“BOP”) grievance process:

                                                        1
                    The BOP grievance process is set forth at 28 C.F.R. § 542.13–.15.
 1
                    As a first step in this process, an inmate normally must present his
 2                  complaint informally to prison staff using a BP–8 form. If the
                    informal complaint does not resolve the dispute, the inmate may
 3                  make an “Administrative Remedy Request” concerning the
                    dispute to the prison Warden using a BP–9 form. The BP–8 and
 4
                    BP–9 are linked. Both forms involve a complaint arising out of the
 5                  same incident, and both forms must be submitted within 20
                    calendar days of the date of that incident. 28 C.F.R. § 542.14(a).
 6                  An extension of time is available upon a showing of valid reason
 7                  for delay. Section 542.14(b) provides a non-exhaustive list of
                    reasons that justify an extension of time. Valid reasons “include ...
 8                  an extended period in-transit during which the inmate was
                    separated from documents needed to prepare the Request or
 9                  Appeal.” Id.
10
                    If the Warden renders an adverse decision on the BP–9, the inmate
11                  may appeal to the Regional Director using a BP–10 form. 28
                    C.F.R. § 542.15(a). The BP–10 must be submitted to the Regional
12                  Director within 20 calendar days of the date of the Warden's
13                  decision. Id. As with the time period for filing a BP–9, an extension
                    of time is available upon a showing of a valid reason. Id. Section
14                  542.15(a) provides that “[v]alid reasons for delay include those
                    situations described in § 542.14(b).” Id.
15
16                  The inmate may appeal an adverse decision by the Regional
                    Director to the Central Office (also called the General Counsel) of
17                  the BOP using a BP–11 form. Id. The BP–11 must be submitted to
                    the Central Office within 30 calendar days from the date of the
18
                    Regional Director's decision. Id. As with the time period for filing
19                  a BP–9 and a BP–10, an extension is available upon the showing
                    of a valid reason as described in § 542.14(b). Id.
20
     Nunez v. Duncan, 591 F.3d 1217, 1219–20 (9th Cir. 2010) (alterations in original) (footnote
21
     omitted). “Appeal to the General Counsel is the final administrative appeal.” 28 C.F.R. §
22
     542.15(a).
23
            Prisoners are required to exhaust the available administrative remedies prior to filing
24
     suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201
25
     (9th Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating
26
     to prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of
27
     the relief sought by the prisoner and regardless of the relief offered by the process, unless “the
28

                                                      2
 1   relevant administrative procedure lacks authority to provide any relief or to take any action
 2   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001);
 3   Ross v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016).
 4          “Under the PLRA, a grievance suffices if it alerts the prison to the nature of the wrong
 5   for which redress is sought. The grievance need not include legal terminology or legal theories,
 6   because [t]he primary purpose of a grievance is to alert the prison to a problem and facilitate its
 7   resolution, not to lay groundwork for litigation. The grievance process is only required to alert
 8   prison officials to a problem, not to provide personal notice to a particular official that he may
 9   be sued.” Reyes, 810 F.3d at 659 (alteration in original) (citations and internal quotation marks
10   omitted).
11          As discussed in Ross, 136 S.Ct. at 1862, there are no “special circumstances”
12   exceptions to the exhaustion requirement. The one significant qualifier is that “the remedies
13   must indeed be ‘available’ to the prisoner.” Id. at 1856. The Ross Court described this
14   qualification as follows:
15                  [A]n administrative procedure is unavailable when (despite what
                    regulations or guidance materials may promise) it operates as a
16                  simple dead end—with officers unable or consistently unwilling to
17                  provide any relief to aggrieved inmates. See 532 U.S., at 736, 738,
                    121 S.Ct. 1819....
18                  Next, an administrative scheme might be so opaque that it
19                  becomes, practically speaking, incapable of use....

20                  And finally, the same is true when prison administrators thwart
                    inmates from taking advantage of a grievance process through
21
                    machination, misrepresentation, or intimidation.... As all those
22                  courts have recognized, such interference with an inmate’s pursuit
                    of relief renders the administrative process unavailable. And then,
23                  once again, § 1997e(a) poses no bar.
24
     Id. at 1859–60.
25          “When prison officials improperly fail to process a prisoner’s grievance, the prisoner is
26   deemed to have exhausted available administrative remedies.” Andres v. Marshall, 867 F.3d
27   1076, 1079 (9th Cir. 2017).
28          If the Court concludes that Plaintiff has failed to exhaust, the proper remedy is dismissal

                                                      3
 1   without prejudice of the portions of the complaint barred by section 1997e(a). Jones, 549 U.S.
 2   at 223–24; Lira v. Herrera, 427 F.3d 1164, 1175–76 (9th Cir. 2005).
 3   II.      ANALYSIS
 4            Plaintiff mailed the complaint commencing this action to the Court on February 23,
 5   2020. (ECF No. 1, p. 6). The incident that led to the disciplinary hearing that Plaintiff
 6   challenges in his complaint occurred on January 4, 2020. (Id. at 1). The disciplinary hearing,
 7   which appears to be central to most (if not all) of Plaintiff’s claims, occurred on February 21,
 8   2020. (Id. at 3). As only two days passed from the day of the disciplinary hearing to the day
 9   Plaintiff mailed his complaint to the Court, it appears from the face of the complaint that
10   Plaintiff failed to exhaust his administrative remedies before filing this lawsuit.
11            Accordingly, the Court will order Plaintiff to show cause why this action should not be
12   dismissed for failure to exhaust available administrative remedies. The Court notes that this
13   dismissal would be without prejudice.
14   VII.     CONCLUSION AND ORDER TO SHOW CAUSE
15            It appears, based on the face of the complaint, that Plaintiff failed to exhaust his
16   available administrative remedies prior to filing his complaint. Accordingly, it is HEREBY
17   ORDERED that, within thirty (30) days from the date of service of this order, Plaintiff shall
18   show cause why this action should not be dismissed, without prejudice, for failure to exhaust
19   available administrative remedies. Again, the dismissal would be without prejudice, so that
20   Plaintiff may refile the case once he has exhausted the available administrative remedies (if it is
21   still possible to do so).
22            If Plaintiff fails to file a response, the Court will recommend to a district judge that this
23   action be dismissed without prejudice for failure to exhaust administrative remedies.
24
     IT IS SO ORDERED.
25
26
           Dated:   March 11, 2020                                /s/
27                                                          UNITED STATES MAGISTRATE JUDGE

28

                                                        4
